        Case 19-80517                        Doc 17             Filed 03/14/19 Entered 03/14/19 23:33:11                       Desc Imaged
                                                                Certificate of Notice Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Ronald E. Haerle
                              First Name            Middle Name           Last Name
 Debtor 2            Cruzita Ortiz-Haerle
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                      Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in            Included                 Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,              Included                 Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                       Included                 Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1513 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order.
                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                 Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-80517                        Doc 17             Filed 03/14/19 Entered 03/14/19 23:33:11                      Desc Imaged
                                                                Certificate of Notice Page 2 of 8
 Debtor                Ronald E. Haerle                                                                  Case number
                       Cruzita Ortiz-Haerle


                         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                         Debtor(s) will treat income refunds as follows:
                          Tax returns shall be provided to the Trustee no later than May 15th of each year. Debtors shall pay all tax refunds
                          above $2,000.00 into the Plan in addition to the base, and the base shall be automatically increased by said amount
                          without motion, hearing or Court order after the Trustee's office has received a copy of the Debtor's tax return.


2.4 Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $90,780.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                The  debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               4119 Cornflower
 Us Bank Home                  Road Poplar                                                Prepetition:
 Mortgage                      Grove, IL 61065                             $1,383.00                $0.00        0.00%              $0.00                   $0.00
                                                                     Disbursed by:
                                                                      Trustee
                                                                      Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

Official Form 113                                                                      Chapter 13 Plan                                         Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 19-80517                        Doc 17             Filed 03/14/19 Entered 03/14/19 23:33:11                     Desc Imaged
                                                                Certificate of Notice Page 3 of 8
 Debtor                Ronald E. Haerle                                                        Case number
                       Cruzita Ortiz-Haerle


             Check one.
                    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $9,078.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,815.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
              The sum of $       .
                45.00 % of the total amount of these claims, an estimated payment of $ 78,887.00 .
              The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 2,434.50 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                         None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Official Form 113                                                            Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
        Case 19-80517                        Doc 17             Filed 03/14/19 Entered 03/14/19 23:33:11                           Desc Imaged
                                                                Certificate of Notice Page 4 of 8
 Debtor                Ronald E. Haerle                                                                    Case number
                       Cruzita Ortiz-Haerle

                         Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                 Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                 payment                           paid                        of arrearage      total
                               contract                                                                                            (Refer to         payments to
                                                                                                                                   other plan        trustee
                                                                                                                                   section if
                                                                                                                                   applicable)
 Hyundai Motor                 2017 Hyundai Genesis
 Finance                       G80                                                       $449.98                          $0.00                                $0.00
                                                                     Disbursed by:
                                                                      Trustee
                                                                      Debtor(s)
Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
        plan confirmation.
        entry of discharge.
        other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Ronald E. Haerle                                                 X /s/ Cruzita Ortiz-Haerle
       Ronald E. Haerle                                                      Cruzita Ortiz-Haerle
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            March 11, 2019                                                 Executed on      March 11, 2019

 X     /s/ Rebecca Lamm                                                               Date     March 11, 2019
       Rebecca Lamm
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                                    Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
        Case 19-80517                        Doc 17             Filed 03/14/19 Entered 03/14/19 23:33:11                Desc Imaged
                                                                Certificate of Notice Page 5 of 8
 Debtor                Ronald E. Haerle                                                        Case number
                       Cruzita Ortiz-Haerle

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $11,893.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $78,887.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                  +                                       $0.00


 Total of lines a through j                                                                                                                  $90,780.00




Official Form 113                                                            Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Case 19-80517   Doc 17   Filed 03/14/19 Entered 03/14/19 23:33:11   Desc Imaged
                         Certificate of Notice Page 6 of 8
        Case 19-80517        Doc 17    Filed 03/14/19 Entered 03/14/19 23:33:11             Desc Imaged
                                       Certificate of Notice Page 7 of 8
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-80517-TML
Ronald E. Haerle                                                                        Chapter 13
Cruzita Ortiz-Haerle
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-3           User: kkrystave              Page 1 of 2                   Date Rcvd: Mar 12, 2019
                               Form ID: pdf001              Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 14, 2019.
db/jdb         +Ronald E. Haerle,    Cruzita Ortiz-Haerle,     4119 Cornflower Road,    Poplar Grove, IL 61065-7511
27626044       +Amex/Bankruptcy,    Correspondence,    PO Box 981540,    El Paso, TX 79998-1540
27626046      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank of America,       PO Box 982234,    El Paso, TX 79998-2234)
27626045       +Bank Of America,    4909 Savarese Circle,     Fl1-908-01-50,    Tampa, FL 33634-2413
27626047        Barclays,    PO Box 60517,    City of Industry, CA 91716-0517
27626048       +Barclays Bank Delaware,     Attn: Correspondence,    PO Box 8801,    Wilmington, DE 19899-8801
27626055      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Citi Cards,       P.O. Box 78045,   Phoenix, AZ 85062)
27626052        Cardmember Service,    P.O. Box 1423,    Charlotte, NC 28201-1423
27626053       +Chase Card Services,     Attn: Bankruptcy,    PO Box 15298,   Wilmington, DE 19850-5298
27626054        Citi Cards,    PO Box 9001016,    Louisville, KY 40290-1016
27626056       +Citi/Sears,    Citibank/Centralized Bankruptcy,     PO Box 790034,    St Louis, MO 63179-0034
27626057       +Citibank/The Home Depot,     Attn: Centralized Bankruptcy,    PO Box 790034,
                 St Louis, MO 63179-0034
27626058       +Citicards Cbna,    Citi Bank,    PO Box 6077,    Sioux Falls, SD 57117-6077
27626059       +Comenity/MPRC,    Attn: Bankruptcy Department,      PO Box 965060,    Orlando, FL 32896-5060
27626060       +Costco Go Anywhere Citicard,     Attn: Centralized Bankruptcy,     PO Box 790040,
                 St. Louis, MO 63179-0040
27626064       +Hyundai Motor Finance,     3161 Michelson Drive Suite 19,    Irvine, CA 92612-4400
27626069        Macy’s American Express Account,     PO Box 9001108,    Louisville, KY 40290-1108
27626070       +Sears Credit Cards,    P.O. Box 78051,     Phoenix, AZ 85062-8051
27626077       +U.S. Bank Home Mortgage,     4801 Frederica Street,    Owensboro, KY 42301-7441
27626076      ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: U.S. Bank,       Des Plaines-Prairie,    PO Box 790179,
                 Saint Louis, MO 63179-0179)
27626081       +USAA,    9800 Frederickburg Road,    San Antonio, TX 78288-0002
27626079       +Us Bank Home Mortgage,     Attn: Bankruptcy,    PO Box 5229,    Cincinnati, OH 45201-5229
27626082       +Usaa Federal Savings Bank,     Attn: Bankruptcy,    10750 Mcdermott Freeway,
                 San Antonio, TX 78288-1600

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27626043       +E-mail/Text: bankruptcy@alliantcreditunion.com Mar 13 2019 02:19:59         Alliant CU,
                 Attn: Bankruptcy,    PO Box 66945,    Chicago, IL 60666-0945
27626042        E-mail/Text: bankruptcy@alliantcreditunion.com Mar 13 2019 02:20:00
                 Alliant Credit Union Visa,    PO Box 1666,    Des Plaines, IL 60017-1666
27626074        E-mail/Text: BankruptcyNotices@aafes.com Mar 13 2019 02:17:18        The Exchange,    PO Box 740890,
                 Cincinnati, OH 45274-0890
27626041        E-mail/Text: BankruptcyNotices@aafes.com Mar 13 2019 02:17:18        AAFES,
                 Attention: Bankruptcy,    PO Box 650060,    Dallas, TX 75265
27626050       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 13 2019 02:25:16         Capital One,
                 P.O. Box 6492,    Carol Stream, IL 60197-6492
27626049       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 13 2019 02:25:18         Capital One,
                 Attn: Bankruptcy,    PO Box 30285,    Salt Lake City, UT 84130-0285
27626051       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 13 2019 02:25:17         Capital One / Menard,
                 Attn: Bankruptcy,    PO Box 30285,    Salt Lake City, UT 84130-0285
27626061       +E-mail/Text: dplbk@discover.com Mar 13 2019 02:20:01       Discover Personal Loan,
                 Attn: Bankruptcy,    PO Box 30954,    Salt Lake City, UT 84130-0954
27626062        E-mail/Text: dplbk@discover.com Mar 13 2019 02:20:02       Discover Personal Loans,     PO Box 6105,
                 Carol Stream, IL 60197-6105
27626065        E-mail/Text: bncnotices@becket-lee.com Mar 13 2019 02:17:36        Kohl’s Payment Center,
                 P.O. Box 2983,    Milwaukee, WI 53201-2983
27626066       +E-mail/Text: bncnotices@becket-lee.com Mar 13 2019 02:17:36        Kohls/Capital One,
                 Kohls Credit,    PO Box 3120,   Milwaukee, WI 53201-3120
27626067       +E-mail/Text: bk@lendingclub.com Mar 13 2019 02:20:14       LendingClub,     Attn: Bankruptcy,
                 71 Stevenson Street, Suite 1000,     San Francisco, CA 94105-2967
27626068        E-mail/PDF: gecsedi@recoverycorp.com Mar 13 2019 02:25:12       Lowe’s/Synchrony Bank,
                 PO Box 530914,    Atlanta, GA 30353-0914
27626071       +E-mail/PDF: gecsedi@recoverycorp.com Mar 13 2019 02:25:42       Synchrony Bank/JCP,
                 P.O. Box 960090,    Orlando, FL 32896-0090
27626072       +E-mail/PDF: gecsedi@recoverycorp.com Mar 13 2019 02:25:12       Synchrony Bank/Lowes,
                 Attn: Bankruptcy,     PO Box 965060,    Orlando, FL 32896-5060
27626073       +E-mail/PDF: gecsedi@recoverycorp.com Mar 13 2019 02:25:12       Syncrhony Bank / JC Penny,
                 PO Box 965007,    Orlando, FL 32896-5007
                                                                                                TOTAL: 16

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
          Case 19-80517            Doc 17       Filed 03/14/19 Entered 03/14/19 23:33:11                         Desc Imaged
                                                Certificate of Notice Page 8 of 8


District/off: 0752-3                  User: kkrystave                    Page 2 of 2                          Date Rcvd: Mar 12, 2019
                                      Form ID: pdf001                    Total Noticed: 39

27626063*        ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
                  (address filed with court: Home Depot Credit Services,     PO Box 78011,
                    Phoenix, AZ 85062-8011)
27626075*        ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
                  (address filed with court: U.S. Bank,     PO Box 790408,   Saint Louis, MO 63179-0408)
27626080*        ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
                  (address filed with court: US Bank/RMS CC,     Attn: Bankruptcy,   PO Box 5229,
                    Cincinnati, OH 45201)
27626078*        ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
                  (address filed with court: Us Bank,     PO Box 5229,   Cincinnati, OH 45201)
                                                                                                TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2019 at the address(es) listed below:
              Patrick S Layng   USTPRegion11.MD.ECF@usdoj.gov
              Rebecca A Lamm   on behalf of Debtor 1 Ronald E. Haerle rlamm@fgmlaw.com,
               r44925@notify.bestcase.com
              Rebecca A Lamm   on behalf of Debtor 2 Cruzita Ortiz-Haerle rlamm@fgmlaw.com,
               r44925@notify.bestcase.com
                                                                                            TOTAL: 3
